On Application for a Rehearing.
Spencer, J.
We are satisfied that the sale from Potier to Treville Thibodeau is simulated, and that it is without effect as to the forced heirs.
But a reconsideration of the question has led us to the conclusion that the plaintiffs can only annul said sale to the extent that they are forced heirs of their grandfather Potier. That beyond that limit they occupy the position of ordinary heirs, and are estopped by the deed of their ancestor, in the absence of a counter' letter. See Maple vs. Mitty, 12 A. 759 ; 4 A. 500, and cases cited.
We think, therefore, that our former decree went too far ; and that said sale should only be overruled and set aside to the extent of the fraction thereof for which said plaintiffs are forced heirs. But as the record does not enable us to fix with certainty the fraction for which plaintiffs are forced heirs, the case ought to be remanded to fix it.' The rehearing is granted.